Citation Nr: 0524887	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952 and from April 1953 to May 1970.  He died in October 
2000.  The appellant is his surviving spouse.

This appeal arises from an May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board remanded the appellant's claim to the RO in April 
2004 for development.


FINDINGS OF FACT

1.  The veteran died in October 2000; his death certificate 
lists the immediate cause of death as parkinsonism and 
underlying causes of death as dementia, encephalopathy, and 
sepsis.

2.  The disorders listed on the veteran's death certificate 
as causing his death were not manifested during the veteran's 
period of active duty service or for many years thereafter, 
nor were these disorders otherwise related to such service or 
any service-connected disability. 

3.  Post-traumatic stress disorder (PTSD) due to stressors 
experienced by the veteran in service is not demonstrated.

4.  The veteran was neither evaluated as totally disabled 
from service-connected disabilities for 10 continuous years 
immediately preceding death, rated totally disabled 
continuously for a period of not less than 5 years from the 
date of discharge, nor was he a prisoner of war who died 
after September 30, 1999.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).

2.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the cause of the veteran's death and 
to DIC under the provisions of 38 U.S.C.A. § 1318.  The 
December 2000, May 2003, and April 2004 letters from the RO, 
the March 2003 statement of the case, and the April 2005 
supplemental statement of the case informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought and advised her of the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board also notes that the December 2000, May 2003, and 
April 2004 letters from the RO implicitly directed the 
appellant to submit any pertinent evidence in her possession.  
In addition, she was advised to identify any source of 
evidence and that VA would assist her in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence she may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims has held that a VCAA notice letter must 
be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in December 2000 and the initial rating 
decision was issued in May 2002.  Thus, the VCAA notice was 
timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, a death certificate for the veteran, and VA and 
private medical records.  

In addition, it is noted that, under VCAA, the duty to assist 
also includes obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An opinion is 
necessary if the record: (a) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (b) establishes that 
the veteran suffered an event, injury or disease in service; 
and (c) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
38 C.F.R. § 3.159(c)(4).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
his death.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of any 
disability in service as it relates to his death.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would obviously be speculative.  Based on 
the foregoing, the Board finds that a VA medical opinion is 
not necessary to make a decision on the appellant's claim of 
service connection for the cause of the veteran's death.

Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the claimant as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the claimant with the claim.
Analysis

Cause of Death:  Service connection may be established where 
the evidence demonstrates that an injury or disease resulting 
in disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Where certain diseases, such as a psychosis, are manifested 
to a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).
The service-connected disability will be considered as 
the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).
Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether 
the service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it 
aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).
Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially 
affecting other vital body functions.  38 C.F.R. 
§ 3.312(c)(2).
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).
There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death.  In 
this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(4).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

In the present case, the death certificate lists the 
immediate cause of death as Parkinsonism and underlying 
causes of death as dementia, encephalopathy, and sepsis.  It 
is noted that an autopsy was not performed.  

At the time of the veteran's death, he was service connected 
for bilateral hearing loss, evaluated as 100 percent 
disabling, and pulmonary tuberculosis, minimal, inactive, 
evaluated as 30 percent disabling.  

The veteran's service medical records are silent with respect 
to complaints of or treatment for symptoms referable to 
Parkinsonism, dementia, encephalopathy, or sepsis.

VA and private treatment records, dated from January 1999 to 
October 2000, include a January 1999 private treatment report 
which notes that the veteran began to have problems with 
shaking on the left side about two years previously.  He was 
eventually diagnosed as having Parkinson's disease.  These 
records further reflect that the veteran had a long history 
of alcohol abuse and of alcohol related delirium tremens.  
The medical evidence, to include the October 2000 Death 
Summary, includes diagnoses of Parkinsonism, Parkinson 
dementia, alcoholic dementia, dementia, depression, Korsakoff 
psychosis, memory loss, history of cirrhosis, severe 
peripheral vascular disease, cellulitis of the right foot and 
ankle, difficulty hearing, ulcer of the heel, septicemia, 
congestive heart failure, seizure disorder, chronic 
obstructive pulmonary disease, leukocytosis, tachycardia, 
duodenitis esophagitis, and hypokalemia.  

A review of the record reveals that there is no evidence of 
parkinsonism, dementia, encephalopathy, or sepsis during 
service or until almost twenty seven years after discharge.  
Although the veteran was totally disabled due to service-
connected disabilities at the time of his death, these 
conditions are not shown to have had any tangible effect on 
the fatal parkinsonism, dementia, encephalopathy, or sepsis.  
Further, the Board finds that the service-connected 
disabilities did not have debilitating effects and general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of the 
primary or underlying causes of his death and did not have a 
material influence in accelerating his death.

It is noted that the appellant claims that the veteran 
suffered from PTSD as a result of his military experiences 
during the Korean Conflict.  She further claims that, as a 
result of his PTSD, he was experiencing a dream about his 
wartime experience which caused him to fall out of bed and 
sustain a laceration of the foot.  This laceration did not 
heal, became infected, and resulted in the sepsis which was 
an underlying cause of his death.  The appellant also argues 
that the veteran's PTSD and depression resulted in dementia, 
which is also listed on his death certificate as an 
underlying cause of death.  

As noted above, recognition of service connection for PTSD 
requires not only medical evidence diagnosing the condition, 
but also a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Here, although the veteran did serve in Korea, no 
awards, decorations or other documented evidence of combat 
service or specific inservice stressors are demonstrated.  
Second-hand recollections of the veteran's experiences while 
serving in Korea are insufficient to establish his exposure 
to combat or other stressors to support a diagnosis of PTSD.

As the evidence of records fails to show specific stressors 
or a valid diagnosis of PTSD, the question of a possible 
etiologic relationship between PTSD and parkinsonism, 
dementia, encephalopathy, or sepsis need not be addressed.

In addition, VA has no duty to obtain a medical opinion in 
this case as the evidence of record does not indicate that 
the veteran had PTSD associated with an inservice event or 
otherwise related to service.  Accordingly, there is no 
reasonable possibility that the examination or medical 
opinion would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In reaching its decision, the Board has also considered the 
appellant's assertions and testimony regarding her claim.  
However, it does not appear that the appellant is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992).  The Court has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). 

As the preponderance of the evidence establishes that a 
disability that had its onset in service or was proximately 
due to or the result of a service-connected disability did 
not cause or contribute significantly or materially to the 
cause of the veteran's death, the claim must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312.

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).

DIC under the provisions of 38 U.S.C.A. § 1318:  If the 
veteran's death is not determined to be service connected, a 
surviving spouse may still be entitled to benefits.  Pursuant 
to 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disabilities rated totally disabling.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22.  The service-connected 
disabilities must have been either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected-related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. §  20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.

With respect to the present case, the Board finds that the 
criteria for DIC under the provisions of 38 U.S.C.A. § 1318 
are not met.  Specifically, at the time of his death, the 
veteran was service connected for bilateral hearing loss, 
evaluated as 100 percent disabling, effective from October 
1995, and pulmonary tuberculosis, minimal, inactive, 
evaluated as 30 percent disabling.  Thus, the veteran, who 
died many years after his separation from service, had no 
service-connected disabilities rated as 100 percent disabling 
for at least 10 years prior to his death.  Therefore, the 
veteran is not a "deceased veteran" for purposes of 
applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied.

The Board notes that the RO received the appellant's claim 
for DIC benefits in November 2000.  It further acknowledges 
that some of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 in a way antithetical to the agency's interpretation 
and was free to challenge them, to include through the route 
of rulemaking.  Id. at 1374.  Thus, to the extent that there 
has been any change in the law or regulations relevant to the 
claim, the changes are not of the material type that altered 
the appellant's rights, but rather clarified those rights.


ORDER

The appeal is denied as to both issues.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


